UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7538



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


IRA LEE DICKERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CR-91-36, CA-97-2809-4-12)


Submitted:   April 27, 2001                 Decided:    May 15, 2001


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ira Lee Dickerson, Appellant Pro Se. Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ira Lee Dickerson seeks to appeal the district court’s order

dismissing as untimely his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error.     With respect to

Dickerson’s newly-presented claim on appeal that he was sentenced

in violation of Apprendi v. New Jersey, 530 U.S. 466 (2000), we

recently held in United States v. Sanders,      F.3d    , 2001 WL

369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new rule

announced in Apprendi is not retroactively applicable to cases on

collateral review.   Accordingly, we grant Dickerson’s motion to

amend his brief, but deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court.    United

States v. Dickerson, Nos. CR-91-36; CA-97-2809-4-12 (D.S.C. filed

Sept. 27, 2000; entered Sept. 28, 2000).   We further deny Dicker-

son’s motion for the appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2